Citation Nr: 9919701	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
disability pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and W.T.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO awarded the veteran improved disability pension 
benefits in September 1993, effective from June 2, 1993.

2.  The veteran became eligible to receive Social Security 
benefits in September 1995; the veteran has not disputed the 
RO's contention that he received his first Social Security 
benefits check in October 1995 in the amount of $758.

3.  The veteran failed to report his Social Security income 
to VA, despite specific instructions sent to him both before 
and after receipt of the income.

4.  In September 1997, the veteran's pension benefits were 
terminated based on verification of the veteran's receipt of 
the additional income from Social Security, effective from 
November 1995.  This action created an overpayment of $15, 
276.00.

5.  The overpayment was created by the veteran's knowing and 
willful failure to report the income received from Social 
Security.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the original amount 
of $15, 276.00, is precluded by the veteran's bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965(b), 3.660(a)(1) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran pension benefits in September 
1993, effective from June 2, 1993.  He was advised by a 
letter dated October 5, 1993, that his rate of pension was 
directly related to his income, and that he should 
immediately advise VA of any change in his income.  A letter 
dated in November 1995 contained similar information, and 
specifically informed the veteran that "if you start 
receiving Social Security benefits, report the total of the 
check amount plus any Medicare deduction."

The RO notified the veteran in April 1997 that it had 
information that the veteran was receiving Social Security 
benefits.  The RO requested that the veteran provide further 
information, including the date he began to receive Social 
Security benefits.  In a letter received on April 29, 1997, 
the veteran requested a hearing.  He did not provide any of 
the previously requested financial information.

At his June 1997 RO hearing, the veteran indicated that he 
began receiving Social Security benefits when he turned 62 
(he also stated that he had previously received Supplemental 
Security Income (SSI) payments that were terminated prior to 
his receipt of VA pension benefits; the SSI benefits are not 
pertinent to this claim).  When asked why he did not report 
the receipt of Social Security income, the veteran stated 
that he was "living on borrowed time."  The hearing officer 
then stated as follows:

Ok, but you, so you made a choice not, 
you were aware of the fact that you were 
supposed to report it, but you did not do 
so.

The veteran answered the question by stating, "[T]hat is 
correct."  The veteran went on to state that he believed his 
first Social Security benefits check arrived in September 
1995.  He stated that he felt it was necessary to continue to 
fail to report the Social Security income due to his bad 
health and the fact that the termination of the pension money 
would lead to the closing of his sculpture shop, and thereby 
adversely affect many people.  When questioned if he felt 
that his personal priorities took precedence over the law, 
the veteran stated that the first "law of nature was 
survival."

A September 1997 Hearing Officer Decision terminated the 
veteran's pension effective November 1, 1995, by reason of 
receipt of Social Security benefits.  The veteran submitted a 
claim for waiver of the overpayment in October 1997.  He 
stated that he never had an intent at personal financial 
enrichment, but "just a very strong need to take some steps 
that I believed would be of benefit to others."  He also 
repeated his earlier assertion that his health condition had 
also played a role in the situation.  His request for waiver 
was denied by a decision of the Committee issued in January 
1998.  The Committee determined that the veteran had 
misrepresented his financial situation and had acted in bad 
faith.

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1998).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965).

The Board observes that bad faith is defined as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
See 38 C.F.R. § 1.965(b).

The Board agrees with the Committee's finding that the 
veteran misrepresented his income and exercised bad faith in 
the creation of his indebtedness.  In fact, the veteran 
testified that he was well aware of his obligation to report 
all sources of income, and that he willfully failed to report 
the income he received from Social Security.  The veteran did 
not allege that he neglected to report the Social Security 
income; he simply stated that he chose not to.  Having found 
that the evidence clearly shows bad faith in the veteran's 
failure to report income that he knew he was obligated to 
report, the Board is precluded from considering whether 
recovery of the indebtedness would be against equity and good 
conscience.  The veteran's arguments regarding the alleged 
societal impact of the closure of his sculpture shop may not 
be considered.  The Board has considered his statements 
relating to health problems but his intentional failure to 
report Social Security benefits was the direct cause of the 
overpayment of VA benefits.  Therefore, waiver of the debt of 
$15,276 is precluded by law.  See 38 U.S.C.A. § 5302(c) (West 
1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Waiver of the recovery of an overpayment improved pension 
benefits in the original amount of $15,276.00 is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

